internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-113433-00 date date number release date index number x company1 company2 dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x by its authorized representative requesting rulings under sec_29 of the internal_revenue_code facts the facts as represented by x and x’s authorized representative are as follows company is a limited_liability_company with x as its sole member company is disregarded as an entity separate from x company is a limited_partnership predominately owned for federal_income_tax purposes by x company and company each have an identical facility designed to produce synthetic_fuel from coal initially each facility produced a solid synthetic_fuel from coal using the following process coal was crushed to a uniform size feedstock and conveyed to a high speed mixer designed to homogenize the material prior to the application of the binder material the sized homogenized feedstock material was then mixed in a high speed paddle type blender with water and the binder material to produce a rather gummy mixture the gummy mixture was subjected to pressures up to pounds per square inch by passing through a hydraulically driven roll type briquetter the initial binder used was a straight run asphalt material that was purchased and trucked to the facilities where it was stored in heated tanks the original production process independently added water and binder to the coal before the mixture of fines water and binder entered the briquetter you now mix the water and binder together with a small amount of soap to form an emulsion which is then mixed with the coal you further propose that from time to time one of two plr-113433-00 alternative substances will be used in place of the emulsion the feedstock coal the modified binder and the two alternative substances meet the requirements of revproc_2001_30 2001_19_irb_1163 and revproc_2001_34 2001_22_irb_1293 you have represented that the modification of the binder or the use of the alternative substances does not increase the production output of either facility the production output is the amount of qualified_fuel including the production of a briquetted fuel product that can reasonably be expected to be actually produced by each facility using the prevailing practices in the industry regarding the performance of maintenance with regard to the various pieces of equipment in the facility reasonable allowances for shutdowns for repairs and or replacement of parts etc x has had an expert conduct numerous tests and has submitted expert reports on fuel produced from coal using the process as modified and the alternative substances by the preponderance of these tests' results x and x's authorized representative represent that there is a significant chemical difference between the fuel produced in each case and the coal from which the fuel was made the original site of the facilities is not large enough to accommodate the storage of the coal input the facilities were designed to be relocated although relocation of the facilities will involve the replacement of concrete pads and certain items of equipment that could not physically or economically be relocated to a new site the other equipment including major components such as the pan feeder crusher mixer blender emulsifier briquetter hydraulic power units and binder pumps will be incorporated into the relocated facilities following relocation of the facilities the fair_market_value of the equipment from each original facility that is included in a relocated facility will exceed percent of the fair_market_value of the total equipment in the relocated facility ruling requests and sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the plr-113433-00 income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 the feedstock coal the modified binder and the two alternative substances meet the requirements of revproc_2001_30 2001_19_irb_1163 and i r b based on the representations of x and x’s authorized representative including the preponderance of the test results we agree that the fuel to be produced in the facilities using the modified process on the coal will result in a significant chemical change in coal transforming the coal into a solid synthetic_fuel from coal because x company is disregarded as an entity separate from x and company will each own and operate a facility we conclude that x and company will each be entitled to the sec_29 credit for their production of the qualified_fuel from their own facility provided the fuel is sold to an unrelated_person ruling_request sec_7701 provides that taxpayer means any person subject_to any internal revenue tax generally under sec_7701 the term person includes an individual a_trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner’s income_tax by taking into account separately the partner’s distributive_share of the partnership’s other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partners interest in the partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner’s distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners’ capital accounts thus these allocations cannot have economic_effect under sec_1 b ii b and the tax_credits and tax_credit recapture must be allocated in plr-113433-00 accordance with the partners’ interests in the partnership as of the time the tax_credit or credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership_tax_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners’ interests in the partnership with respect to such credit or the cost giving rise to it are in the same proportion as the partners’ respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principles apply in determining the partners’ interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that the sec_29 credit attributable to company may be allocated to the partners of company in accordance with the partners’ interests in company when the credit arises for the sec_29 credit a partner’s interest in company is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel ruling_request to qualify for the sec_29 credit the facility must have been placed_in_service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_167_a_-11 and sec_1_46-3 of the income_tax regulations placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 when property is placed_in_service is a factual determination and we express no opinion on when the facility was placed_in_service revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility's total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 the relocation of the facility after date will not prevent the relocated facility from continuing to be treated as originally plr-113433-00 placed_in_service prior to date for purposes of sec_29 provided the fair_market_value of the used_property is more than percent of the relocated facility’s total fair_market_value at the time of the relocation conclusions accordingly based on the representations of x and x’s authorized representative we conclude as follows each facility with use of the modified process including the two alternative substances will produce a qualified_fuel within the meaning of sec_29 the production of the qualified_fuel from company 1’s facility will be attributable solely to x entitling x to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person the production of the qualified_fuel from company 2’s facility will be attributable solely to company entitling company to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person the sec_29 credit that is attributable to company may be allocated to the partners of company according to their ownership_interest in company at the time that the credit arises for purposes of this allocation a partner’s interest in company is determined by reference to a valid allocation of that partner’s share in the gross_receipts from sale of the qualified_fuel if a facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the used_property that is the property originally placed_in_service prior to date is more than percent of the relocated facility’s total fair_market_value at the time of the relocation except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on when the facility was placed_in_service for purposes of sec_29 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2000_1 2000_1_irb_4 however when the criteria in section dollar_figure of revproc_2000_1 are satisfied a ruling plr-113433-00 is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours joseph h makurath senior technician branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
